** Summary **
CREDIT UNIONS SUBJECT TO PRIVILEGE TAX Credit unions are subject to the privilege tax levied by Section 21 of the Oklahoma Income Tax Act of 1971, 68 Ohio St. 2371 [68-2371] (1971).  The Attorney General has considered your letter of June 7, 1972, in which you ask the following question: "Are credit unions subject to the privilege tax levied by Section 21 of the Oklahoma Income Tax Act of 1971, 68 Ohio St. 2371 [68-2371] (1971)?" The provision of the Income Tax Act of 1971, (68 Ohio St. 2351 [68-2351] — 68 Ohio St. 2384 [68-2384]), which levies the general Oklahoma Income Tax is Section 5 or 68 Ohio St. 1971 2355 [68-2355]. Under the Act, however, Section 2371 levies an "In lieu of tax for State banks and credit unions." This section in relevant part states: "A. In lieu of the tax levied by Section 5 of this Act, every bank or credit union organized under the laws of this State shall pay annually to the State for the privilege of doing business within its limits, a tax according to, or measured by, its entire net income for its taxable year at the rate of four percent (4%) of the amount of the net income as herein provided." (Emphasis added) The interpretation of this statute, like all other statutes, must be made according to general rules of statutory construction. The Supreme Court of Oklahoma in the case of Special Indemnity Fund v. Harold, Okl., 398 P.2d 827, has said: "In construing a Legislative enactment, the cardinal rule is to ascertain and give fact to legislative intention. That intention is to be first sought in the language of the statute itself, and if it is then plainly expressed it must be followed without further inquiry . . `Where language of a statute is plain and unambiguous, and its meaning clear and unmistakable, there is no room for construction, and courts cannot search for its meaning beyond the statute itself.' " In this particular case, the statute in question specifically applies to credit unions. There can thus be no doubt that 68 Ohio St. 2371 [68-2371] (1971) does levy the privilege tax on them. It should be noted, however, that the statute applies only to credit unions organized under the laws of the State of Oklahoma. This result is required under Section 122 of Title I of the Federal Credit Union Act, (12 U.S.C.A. 1752-1790), which specifically exempts credit unions organized under federal laws from the imposition of any state taxes.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Credit unions are subject to the privilege tax levied by Section 21 of the Oklahoma Income Tax Act of 1971, 68 Ohio St. 2371 [68-2371] (1971).  (Robert H. Mitchell)